Title: From George Washington to Major General John Sullivan, 24 May 1779
From: Washington, George
To: Sullivan, John



Dear Sir,
Head Quarters Middle Brook May 24 1779

On receipt of your letter of the 21st I wrote to the Board of War urging them immediate⟨ly⟩ to send forward the shoes which they had promised to collect for the supply of your troops amounting to about 4500 and 2000 ⅌ of Overalls. The former was to have been collected at Lancaster and is directed to be forwarded to Sunbury—the latter will go to Easton—I have requested them to send as many more shoes as they can procure; but the above number is all that can be depended on. In addition to these, I have directed the Clothier here to dispatch 2000 ⅌ of overalls and 2000 ⅌ of shoes to Easton—I have also written to General McDougall to forward to the same place 3.400 Hunting shirts and 2000 ⅌ of shoes; if the form⟨er⟩ should be arrived at Fish Kill and the latter can be spared so as to leave a sufficiency for the occasional demands of the troops with him, of which however I am in great dou⟨bt.⟩ Supplies of these articles were on their way from the Eastward; but I am uncerta⟨in⟩ what progress they may have made.
These orders comprehend a full supply of Overalls and hunting shirts with wh⟨at⟩ have been already delivered—It was my intention to furnish you with a couple of spare pair of Shoes for each man. Our supplies are so defective that I am apprehensive it will hardly be possible to accomplish it—I shall endeavour.
I do not think you need be delayed on account of the articles you want—The shoes and overalls will speedily get to you—which are the essential ones—When other matters are ready you may be advancing on—you will necessarily make some delays in your route, which will give time for such of these as do not arrive before hand to overtake you.
In a letter of the 10th from General Schuyler he mentions the examination of some prisoners taken at Oswegatchie—The⟨ir⟩ account is that no troops have passed that place this spring and that they have heard of none coming from Canada—An inhabitant of Albany County made his escape from Montreal on the 22d of April where he was a prisoner, and informs that no troops had been sent from Canada. With great regard & esteem I am Dr Sir Yr Most Obedt servt
G.W.
